 1   BLANK ROME LLP                      LAW OFFICES OF MOHAMMAD A.
                                         FAKHREDDINE
 2
     Craig N. Haring (SBN 314100)        Mohammad A. Fakhreddine (SBN 259215)
 3   CHaring@BlankRome.com               MFakhreddine@Gmail.Com
     2029 Century Park East, Sixth Floor 1601 Pacific Coast Highway, Suite 290
 4
     Los Angeles, CA 90067               Hern1osa Beach, Ca 90254
 5   Telephone: 424.239.3400             Telephone: 310.698.0804
     Facsimile: 424.239.3434
 6
 7   Attorneys for Defendant                   Attorneys for Plaintiff,
 8   PNC BANK, NATIONAL                        PRISM MFG, INC.
     ASSOCIATION
 9
10                  UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
     PRISM MFG, INC., A CALIFORNIA                   Case No. 19-cv-05810-GW-PLA
12   CORPORATION,
                                                     Assigned for all purposes to Hon.
13
                              Plaintiff,             George H. Wu
14
           vs.                                       ORDER RE STIPULATED
15
                                                     PROTECTIVE ORDER
16   PNC BANK, N.A., A NATIONAL
17   ASSOCIATION, AND DOES 1                         [Filed concurrently with Exhibit A
     THROUGH 10, INCLUSIVE,                          to Stipulated Protective Order and
18                                                   [Proposed] Stipulated Protective
19                            Defendants.            Order]

20                                                   Complaint Filed: March 28, 2019
21                                                   Removed: July 5, 2019
                                                     SAC Filed: December 1, 2019
22
23         Having considered the papers, and finding that good cause exists, the Parties’
24   Stipulated Protective Order is granted.
25   IT IS SO ORDERED.
26          February 3
     DATED: ____________, 2020
27                                                  PAUL L. ABRAMS
                                            UNITED STATES MAGISTRATE JUDGE
28

                                         15
                            STIPULATED PROTECTIVE ORDER
